 1   KAMER ZUCKER ABBOTT
     Scott M. Abbott             #4500
 2   Kaitlin H. Paxton           #13625
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     sabbott@kzalaw.com
 5   kpaxton@kzalaw.com

 6   Attorneys for Defendant
     Wynn Las Vegas, LLC
 7
                                                         UNITED STATES DISTRICT COURT
 8
                                                                     DISTRICT OF NEVADA
 9
     KEVIN CARTER, MICHAEL SACCO, and              )                                  Case No. 2:16-cv-02697-APG-CWH
10   BLAKE RECK, individually and on behalf of all )
     others similarly situated,                    )
11                                                 )
                                Plaintiffs,        )
12                                                 )                                  STIPULATION AND ORDER TO
     vs.                                           )                                  STAY PROCEEDINGS PENDING
13                                                 )                                  RESOLUTION OF DEFENDANT
     WYNN LAS VEGAS, LLC, a Nevada domestic )                                         WYNN LAS VEGAS LLC’S MOTION
14   limited-liability company,                    )                                  FOR JUDGMENT ON THE
     EMPLOYEE(S)/AGENT(S) DOES 1-10; and )                                            PLEADINGS
15   ROE CORPORATIONS 11-20, inclusive;            )
                                                   )                                  (Second Request)
16                              Defendant.         )
     ______________________________________ )
17
                  The parties, by and through their respective counsel of record, stipulate and request that the
18
     Court stay these proceedings pending resolution of resolution of Defendant Wynn Las Vegas, LLC’s
19
     Motion for Judgment on the Pleadings (ECF No. 24). In support of this Stipulation and Request, the
20   parties state as follows:
21         1. Defendant filed its Motion for Judgment on the Pleadings (“Motion”) on June 7, 2019. (ECF

22                No. 24).

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                             Page 1 of 3
 1         2. Plaintiffs filed their Response in Opposition to Defendants’ Motion for Judgment on the

 2                Pleadings on June 21, 2019 (ECF No. 26), and Defendant filed its Reply in Support of Motion
                  for Judgment on the Pleadings on June 28, 2019 (ECF No. 27).
 3
           3. Based on the disposition of Defendant’s Motion for Judgment on the Pleadings, judgment
 4
                  may be granted in favor of Defendant in whole or in part, or the case may be allowed to
 5
                  proceed in its current form. Accordingly, the parties believe it would be prudent to stay
 6
                  proceedings in this matter to conserve expenditures and resources until a decision is made on
 7                Defendant’s Motion.
 8         4. The parties agree that if this case survives the Motion, they will work cooperatively to submit

 9                appropriate deadlines to complete discovery within two weeks of the Court’s decision and

10                continue to move this case forward.
           5. This request to stay proceedings is not sought for any improper purpose or other reason of
11
                  delay. Rather, it is sought only conserve the parties’ respective resources while awaiting the
12
                  Court’s decision on Defendant’s pending Motion.
13
     ///
14
     ///
15   ///
16   ///

17   ///

18   ///
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23   ///
24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                Page 2 of 3
 1                WHEREFORE, the parties respectfully request that the Court stay proceedings in this case

 2   until the resolution of Defendant’s Motion for Judgment on the Pleadings.
                  DATED this 8th day of July, 2019.
 3
       Respectfully Submitted,                                                         Respectfully Submitted,
 4
       /s/ Kaine Messer                                                                /s/ Kaitlin H. Paxton
 5     Jon R. Mower, Esq.           Pro Hac Vice                                       Scott M. Abbott, Esq.       #4500
       THEODORA ORGINGHER PC                                                           Kaitlin H. Paxton, Esq.     #13625
 6     535 Anton Boulevard, Ninth Floor                                                KAMER ZUCKER ABBOTT
       Costa Mesa, California 92626                                                    3000 West Charleston Boulevard, Suite 3
 7                                                                                     Las Vegas, Nevada 89102
       Tel: (714) 549-6200                                                             Tel: (702) 259-8640
       Fax: (714) 549-6201                                                             Fax: (702) 259-8646
 8
       Christian Gabroy, Esq.      #8805                                               Attorneys for Defendant
 9     Kaine Messer, Esq.          #14240                                              Wynn Las Vegas, LLC
       GABROY LAW OFFICES
10     170 South Green Valley Parkway, Suite 280
       Henderson, Nevada 89012
11     Tel: (702) 259-7777
       Fax: (702) 259-7704
12
       Attorneys for Plaintiffs
13
                  IT IS SO ORDERED.
14

15     July 11, 2019
     __________________
16   DATE                                                                             UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                         Page 3 of 3
